Citation Nr: 0320124	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from January 24, 1996, 
to May 20, 1998.  

2.  Entitlement to service connection for a back disorder, to 
include L1-5 disc pathology, S1 radiculopathy, and L3-4 
foraminal stenosis.  

3.  Entitlement to service connection for a skin condition to 
include congenital pseudofolliculitis barbae as a result of 
exposure to herbicides.  


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In March 2001, the Board remanded the case for additional 
evidentiary development on the issues listed on the first 
page of this decision.  As the development sought has not 
been fully completed, the case must again be remanded.  

In March 2003, a hearing was held before the undersigned, who 
is the Acting Veterans Law Judge making this decision and who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

At the March 2003 hearing, the appellant's sister testified 
that the appellant should be granted special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person and for reason of being 
housebound, earlier effective dates for the service-connected 
disabilities, and a clothing allowance.  The Board does not 
have jurisdiction to address these claims, as they have not 
been adjudicated by an agency of original jurisdiction.  They 
are referred for appropriate action.  


REMAND

In the March 2001 Remand, the Board informed the appellant of 
the Veterans Claims Assistance Act of 2000, which in part 
redefined VA's duties to notify and assist a claimant in the 
development of evidence necessary to substantiate the appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002) (codification of the VCAA); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The actions mandated by the Remand were specified to ensure 
compliance with these notice and assistance obligations.  The 
Board noted that the claims file contained a June 1997 
statement from the Vet Center at 503 Westheimer, Houston, 
Texas - a VA facility - reflecting the appellant's treatment 
for PTSD since June 1996.  VA is obligated to obtain records 
in its own possession.  See 38 U.S.C.A. § 5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Since the March 2001 
Remand, the claims file does not indicate action to obtain 
copies of treatment records prepared at that facility.  

The Board also noted that the appellant and his spouse 
reported he received treatment from 1972 to 1977 at the 
"old" VA Medical Center in Houston, Texas, for various 
complaints, including his low back impairment.  In August 
2001, the RO asked the Houston VAMC for these records; that 
facility responded that no records were available for this 
period.  

The Board reported in its March 2001 Remand that the 
appellant claimed he had received treatment at the Harris 
County Health Department for "chloracne outbreaks," and 
that he had been involved in an automobile accident in 
February 1996.  Evidence of this treatment would be pertinent 
to the service connection claims for a back disorder and a 
skin disorder.  The RO sent the appellant a letter in March 
2001 informing him of the needed for signed VA Forms 21-4142, 
authorizations for release of this information to VA, so that 
it could help him obtain this evidence.  The record does not 
show a response to this inquiry.  Based on the transcript of 
the March 2003 hearing in this case, it remains unclear 
whether the appellant understands that failure to provide 
this information may deprive the Board of evidence or 
information necessary to substantiate the appeal.  By this 
Remand the appellant will be afforded another opportunity to 
authorize release of this information and evidence.  However, 
it remains the appellant's responsibility to ensure that VA 
has authority to assist him.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (duty to assist is not a one-way street, 
and the appellant cannot wait passively for assistance).  

The case is REMANDED for the following development:

1.  Obtain from the Vet Center in 
Houston, Texas, copies of clinical 
records concerning the appellant's 
treatment for PTSD from January 1996 to 
May 1998.  Upon receipt, associate this 
evidence with the claims file.  

2.  Ask the appellant to provide a 
properly completed VA Form 21-4142 
(authorization for release of information 
or evidence) granting VA authority to 
obtain records of his treatment at the 
Harris County Health Department for a 
"chloracne outbreaks."  Upon receipt of 
such a release, obtain copies of 
treatment records from the Harris County 
Health Department and associate them with 
the claims file.  

3.  Ask the appellant to identify the 
name and address of any health care 
professional who, or a health care 
facility that, treated him for any injury 
following a February 1996 automobile 
accident.  If he identifies a VA health 
care facility or professional, obtain 
such treatment records and associate them 
with the claims file.  If he identifies a 
non-VA health care facility or 
professional, ask the appellant to 
provide a properly completed VA Form 21-
4142 (authorization for release of 
information or evidence) granting 
VA authority to obtain records of that 
treatment.  Upon receipt of such a 
release, obtain copies of treatment 
records from the non-VA health care 
professional or facility and associate 
them with the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



